PER CURIAM.
For many years the appellants had been employees of the Baltimore and Ohio Railroad Company and members of the Brotherhood of Railroad Trainmen (BRT). In September, 1951, the B. & *458O. and BRT entered into a union shop agreement, pursuant to the Railway Labor Act,1 requiring employees in the crafts represented by BRT to become, as a condition of continued employment, members of that or of another union national in scope and organized in accordance with the Act. At various times in the fall of 1952 these appellants stopped paying dues to the Brotherhood and joined a newly formed labor organization, known as the Union of Railroad Operating Crafts (UROC). This union was later held by the Supreme Court not to be “national in scope” and not “organized in accordance with the Act,” as it had never qualified under Section 3, First of the statute.2 Pennsylvania R. Co. v. Rychlik, 1957, 352 U.S. 480, 77 S.Ct. 421, 422, 1 L.Ed.2d 480. Thus, the Supreme Court decided that membership in UROC was not compliance with the maintenance of union membership provision of the union shop agreement. Of course, this infirmity in the status of UROC was not known to the appellants when they withdrew from BRT and joined UROC in 1952. They believed that UROC membership was •compliance with the union contract, and it was not finally determined until five years later that this belief was erroneous.
Shortly after they joined UROC and stopped paying dues to BRT, the appellants were cited to the Railroad by the Bi’otherhood for violation of the union shop agreement. They received initial hearings before a B. & O. hearing officer and later appeal hearings before another railroad hearing officer. After adverse decisions in these proceedings, they were finally discharged by the B. & O. in 1957.
The present action was then commenced in the District Court by the appellants against the Brotherhood to recover damages resulting from their discharge. The Railroad, although initially brought into the ease by BRT, is no longer a party, as it has agreed to reinstate the appellants if the Brotherhood will withdraw its objections. The complaints alleged that the appellants were victims of various discriminatory practices by BRT in that (1) the Brotherhood cited them to the B. & O. for discharge while not citing others who were delinquent in dues payments, (2) that the Brotherhood hastily cited them while delaying considerably before citing others, and (3) that BRT discriminated against them in refusing to reinstate them with full seniority.
The complaints also alleged that the defendant union had been unlawfully using dues for political purposes and, because of this, must be forbidden to invoke the union shop provisions against the plaintiffs.
After testimony had been taken, the appellants filed a motion to amend their complaints, and attached the proposed amendment, seeking an order compelling BRT to withdraw- its objections to their reinstatement with full seniority as employees of the Railroad. The District Court, after the plaintiffs had presented whatever evidence they desired relative to these allegations, granted the defendant’s motions for summary judgment and denied the plaintiffs’ motion for leave to amend their complaints asking for reinstatement. The District Judge wrote an extended opinion, discussing the facts of the ease in more detail, which is reported at 183 F.Supp. 281.
 It is well established that, under both the Railway Labor Act and the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., a bargaining agent must fairly and without discrimination represent all employees in the bargaining unit, and that employees discriminatorily treated have recourse to the federal courts. Steele v. Louisville & N. R. Co., 1944, 323 U.S. 192, 65 S.Ct. 226, 89 L.Ed. 173; Tunstall v. Brotherhood, 1944, 323 U.S. 210, 65 S.Ct. 235, 89 L.Ed. 187; Ford Motor Co. v. Huffman, 1953, 345 U.S. 330, 73 S.Ct. 681, 97 *459L.Ed. 1048; Conley v. Gibson, 1957, 355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80. On this appeal, the appellants do not press, as they apparently did not in arguments before the District Court,3 the issue of discrimination in reinstatement as BRT members, but they rely upon discrimination allegedly practiced in the citation of some dues defaulters while excusing others, and in the speedier citation of some than of others.
First, we do not think it unlawful, under the doctrine of the above cases, for the Brotherhood to cite some employees to the Railroad for failure to maintain membership in a qualified union more promptly after their default than it cites others. BRT’s reason for this was that, as to some, it had greater hopes of persuading them to rejoin. This would seem to furnish a reasonable basis for distinctions in treatment and not to constitute the arbitrary discrimination forbidden by the law.
Assuming that the discrimination in both citation and reinstatement alleged in the pleadings would constitute a cause of action, we have carefully reviewed the record and find that, when given the opportunity by the District Court, the appellants were unable to present any significant evidence of discriminatory treatment.4 In view of the fact that the appellants, when afforded the opportunity, could offer no substantial evidence of unlawful discrimination, a further trial on the issue would be unwarranted. Upon the showing made, the District Court was not in error in resolving this point against the plaintiffs.
With the issue of discrimination eliminated, we are brought to the appellants’ contention that the union shop agreement could not properly be used against them to effectuate their discharge in 1957 because of BRT’s alleged use of union dues for political purposes. For that contention to prevail, it would be necessary to hold that such use of dues automatically terminates the Brotherhood’s right under the Railway Labor Act to enter into or maintain a union shop agreement.5 If it be assumed that, *460the use of dues for political purposes by a union having a union shop agreement, either infringes the constitutional rights of objecting members or violates the Corrupt Practices Act,6 the invalidation of the union shop agreement does not necessarily follow. There could be less drastic relief than an adjudication of unconstitutionality of the Railway Labor Act as applied here. A milder, and sufficiently effective, form of relief would be to enjoin such misuse of dues. Since we think a remedy other than voiding the union shop would be more appropriate, the plaintiffs could not have the relief they ask in this case even if they established that dues were used for political contributions.
Finally, the District Court did. not err in denying leave to file the amendment to the complaint which sought to compel BRT to allow them reinstatement in their employment with full seniority. In the absence of discriminatory treatment by the Union, Pennsylvania R. Co. v. Rychlik, 1952, 352 U.S. 480, 77 S.Ct. 421, 1 L.Ed.2d 480, appears to preclude such relief. The present plaintiffs prayed for an order requiring BRT “specifically to withdraw its objections to the reinstatement of plaintiffs in their employment with the Baltimore and Ohio Railroad Company.” This is precisely the relief the plaintiff sought in the Rychlik case: “Rychlik, on behalf of himself and other employees of the Railroad similarly situated, thereupon brought this class suit in the United States District Court for the Western District of New York, seeking an injunction compelling petitioners to accept Mm as a member of the Brotherhood and an employee of the Railroad.” (Emphasis supplied.) 352 U.S. at page 483, 77 S.Ct. at page 423. The Supreme Court denied his plea and held that the complaint should be dismissed. To afford the plaintiffs the relief prayed in their proposed amended complaint would be to completely excuse their failure to maintain continuous union membership in a qualified union. Although the equities strongly favor excusing them, as they certainly intended to abide by the union shop agreement and their only default was an understandable inability to predict a Supreme Court decision, we are powerless to grant them the desired relief if we are to be obedient to the Rychlik doctrine.
These men would seem to be entitled under the statute only to reemployment as new men, with such seniority rights as are due new employees having their skills and experience, under the Railroad’s employment practices and the collective bargaining agreement. The defendant, in its answer to the plaintiffs’ motion for leave to amend, agreed that the plaintiffs had the right to be hired as new employees. Thus, the only relief, consistent with Rychlik, that could be given under the proposed amended complaint is not contested by the defendant union.7
It is unfortunate that these appellants, who always belonged to a union, and who in good faith intended to comply with the union shop agreement, should be restricted to reemployment as new men, with the loss of seniority rights earned by faithful service to the Railroad for many years, only because the union to which they belonged for a short period was subsequently held not qualified under the statute. If Rychlik did not stand in the way, we should be disposed under these circumstances to order the Union to permit reinstatement with seniority. However, these same equities were present and acknowledged by the Supreme Court in the Rychlik case, but it was there held that no federal cause of action existed.
*461For the above reasons, the decision the District Court must be of
Affirmed.

. 45 U.S.C.A. § .152, Eleventh (a) and (c).


. 45 U.S.C.A. § 153, First.


. See 183 F.Supp. at page 287.


. In that court the plaintiffs submitted names of men whom BRT allegedly treated more leniently than the plaintiffs. However, BRT, in affidavits un-eontested by the plaintiffs, disclosed persuasive explanations negating discrimination in these cases. This material may be briefly summarized. With respect to those whom BRT reinstated after they stopped paying dues, most of them were reinstated by locals of the Brotherhood in other states which observed a milder policy than the Maryland locals. In the remaining instances, some sought reinstatement prior to the initial hearings before the B. & O. officer, and according to BRT, if the plaintiffs had asked for reinstatement and tendered their back dues at any time before their initial hearings, they also would have been granted reinstatement. None of the plaintiffs sought reinstatement until after their initial hearings. In the case of others, there were special circumstances justifying the union in making exceptions and restoring them without loss of seniority rights. In the cases of those as to whom it was alleged that they failed to pay dues but were not cited at all, it was shown that they actually were cited, or they had resigned from their employment, or they in fact had not defaulted in dues payments, or there were unusual circumstances warranting special consideration.
The only other evidence submitted to the District Court to support the allegations of discriminatory treatment consisted of the testimony of several of the plaintiffs. Superficially, this testimony might seem to bolster the charge of discrimination in reinstatement, for the plaintiffs testified that the door was closed against their rejoining BRT whereas it was open to others less active than they in UROC. When questioned, however, the plaintiffs were unable to present any evidence tending to show that the Brotherhood failed to apply uniformly the stated policy to allow defaulters to renew their membership up to the time of their initial hearings. As previously mentioned, these appellants did not seek to rejoin the Brotherhood until their appeal hearings.


. This question is now before the Supreme Court. International Association of Machinists v. Street, probable juris*460diction noted, 361 U.S. 807, 80 S.Ct. 84, 4 L.Ed.2d 54, and recently argued.


. 18 U.S.C.A. § 610.


. In fact, apparently the appellants have joined other qualified unions and become entitled as of the date of such membership to seek employment from the Railroad. Reinstatement in BRT would not enlarge plaintiffs’ rights over their rights as members of other qualified unions.